Case: 12-31282       Document: 00512301137         Page: 1     Date Filed: 07/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 9, 2013

                                     No. 12-31282                          Lyle W. Cayce
                                   Summary Calendar                             Clerk




SAHRAN WILSON ROBINSON,

                                           Plaintiff - Appellant

v.

OUR LADY OF THE LAKE REGIONAL MEDICAL CENTER,
INCORPORATED,

                                           Defendant - Appellee



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CV-584


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Sahran Robinson, who is black, reported to her employer, Our Lady of the
Lake Regional Medical Center (“OLOL”), the use of a racial epithet by a co-
worker. She alleged that, in response, OLOL retaliated against her by, among




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-31282      Document: 00512301137        Page: 2     Date Filed: 07/09/2013



                                     No. 12-31282

other things, reducing her pay and terminating her employment. The district
court granted summary judgment for OLOL. We AFFIRM.
                             I. Facts and Proceedings
       Robinson began working for OLOL as a “Nurse Tech II” in June 2008.
Soon after, she became a “Surgical Tech” earning $20 per hour.
       Robinson received her nursing degree in December 2008. She secured a
temporary nursing permit pending the results of her licensing exam, and, in
January 2009, joined OLOL’s operating room nurse internship program. She
received a corresponding pay increase to $21.88 per hour.
       After joining the internship program, Robinson learned that she did not
pass the exam. OLOL reclassified her as a “Surgical Tech,” but continued to pay
the same salary until February 2010.1
       Supervisor Holly Leonard met with Robinson for a counseling session on
September 16, 2009. Leonard explained: that Robinson was often late to work;
that she did not clock in or out appropriately; that she confused patients’
specimens; and that she returned to work with a cut on her hand without
appropriate clearance.
       Robinson proceeded to report to OLOL that she overheard a conversation
between two white co-workers, one of whom was Mandy Wilson, in which Wilson
referred to a black employee, Danielle Davis, as a “n***** b****.”
       An investigation followed.        Wilson at first denied making racial, or
otherwise derogatory, comments.           However, she later admitted that “she
probably did call [Davis] a ‘b****.’” “[B]ased on her lack of honesty . . . in the
beginning of the investigation,” OLOL terminated Wilson in October 2009.




       1
        Upon “review[ing] . . . staff salaries for the budgeting process” in February 2010,
OLOL noticed that it was paying Robinson the rate for licensed nurses even though she had
not passed the nursing exam. OLOL therefore reduced her pay on February 14, 2010.

                                            2
    Case: 12-31282    Document: 00512301137     Page: 3   Date Filed: 07/09/2013



                                 No. 12-31282

      Wilson continued to visit the OLOL campus after her termination.
Following one visit, Robinson wrote to her supervisors that she was “so afraid
for [her] safety [due to Wilson’s appearance],” and that she was “constantly
looking over [her] shoulder.” In response, OLOL compliance officer Lisa Boston
told Robinson that Wilson “would no longer be coming to the Surgery
department and that all leaders in Surgery were aware that she should not
return to the employee[-]only areas.”
      Robinson called Boston on March 17, 2010 to report that Wilson again was
on the OLOL campus. On the same day, Boston received a phone call from
Davis, who had been terminated the day before. Davis said that she “had been
called and texted by a friend who works at” OLOL, and that the “friend” had told
her that Wilson “was back working in the OR.” Boston asked Davis who sent her
the text. Davis started to respond that it was “Sa,” but “then caught herself
[and] asked why [Boston] wanted to know.”
      In a March 18, 2010 meeting, Boston asked Robinson whether she had
sent text messages the day before to phone numbers purportedly belonging to
Davis. Robinson replied that she did not recall Davis’ number. Boston asked
Robinson to produce her cell phone. Robinson responded that she was “not
telling [Boston] anything.”     Boston “explained that [she] would have to
recommend to Human Resources the termination of [Robinson’s] employment
because she refused to participate in the investigation.” Robinson said “[f]ine”
and “walked out of the room.”
      Melissa Guerin, a human resources employee, informed Robinson in a
subsequent meeting that OLOL would not, in fact, end her employment.
Instead, Guerin told Robinson that she would be given a “Decision Day” to
“decide whether she would like to return to work and re-commit as a team
player.” Robinson “stated that she wanted to remain a part of the team.”



                                        3
    Case: 12-31282     Document: 00512301137     Page: 4   Date Filed: 07/09/2013



                                  No. 12-31282

      Robinson then went “straight to [Boston’s] office to discuss the
investigation [into Wilson’s visit to the OLOL campus] with [Boston].” Boston
reported to OLOL management that Robinson acted in an “inappropriate” and
“unprofessional” manner that “was not in keeping” with OLOL standards.
Citing her “unprofessional behavior,” OLOL terminated Robinson’s employment
on March 25, 2010.
      Robinson filed suit against OLOL, alleging, among other things, that she
was retaliated against in violation of Title VII of the Civil Rights Act of 1964.
The district court granted summary judgment for OLOL, holding that Robinson
did not establish a prima facie case of retaliation because she did not establish
the requisite causal link between her report of the racial epithet and OLOL’s
reduction of her pay and termination of her employment. Alternatively, the
district court found that Robinson did not show that OLOL’s reasons for
reducing her pay and terminating her employment were pretextual. Robinson
appeals.
                           II. Standard of Review
      “We review a district court’s grant of summary judgment de novo and
apply the same standards as the district court. Summary judgment is proper if
the pleadings and evidence show there is no genuine issue of material fact and
the moving party is entitled to judgment as a matter of law.” Hernandez v.
Yellow Transp., Inc., 670 F.3d 644, 650 (5th Cir.) (internal citations omitted),
cert. denied, 133 S. Ct. 136 (2012).
                     III. Robinson’s Retaliation Claim
      “A plaintiff establishes a prima facie case of retaliation by showing (i) he
engaged in a protected activity, (ii) an adverse employment action occurred, and
(iii) there was a causal link between the protected activity and the adverse
employment action.” Id. at 657.



                                        4
     Case: 12-31282       Document: 00512301137          Page: 5     Date Filed: 07/09/2013



                                       No. 12-31282

A. “[Robinson] engaged in a protected activity”
       The district court found that Robinson “engaged in a protected activity”
when she reported Wilson’s racial epithet to OLOL on September 16, 2009. On
appeal, Robinson suggests that, for the purpose of evaluating whether there was
a “causal link between the protected activity and the adverse employment
action,” discussed below, she engaged in additional protected activities: filing a
charge of discrimination with the Equal Employment Opportunity Commission
(“EEOC”) on December 16, 2009, and reporting various grievances to OLOL on
January 28, 2010.2 However, Robinson does not maintain, and the record does
not support, that she raised these arguments in district court. Indeed, in an
exhibit attached to her complaint, under the heading “Prima Facie Case of
Discrimination,” Robinson wrote that she “engaged in protected activity under
Title VII by reporting the use of racially inappropriate comments in the work
place.” (Emphasis added.) Because “this court cannot decide disputed issues of
material fact,” and because Robinson did not “set forth specific facts, by
affidavits or otherwise, to show there is a genuine issue for trial” as to whether
she engaged in these additional protected activities, she waived these arguments
on appeal. Topalian v. Ehrman, 954 F.2d 1125, 1132 (5th Cir. 1992).
B. “an adverse employment action occurred”
       Robinson alleged an assortment of grievances—for example, problems with
“coworkers . . . attempting to retaliate against her”—that she contends qualify
as adverse employment actions. The district court found that only the reduction
in Robinson’s pay and the termination of her employment qualified. On appeal,
Robinson argues that the district court “erred in looking at the context of the
continuing complaints . . . in a piecemeal fashion,” and that, viewed in context,
her various grievances amount to adverse employment actions.

       2
         Robinson’s grievances included that a friend of Wilson’s was reporting her for various
infractions.

                                              5
     Case: 12-31282       Document: 00512301137           Page: 6    Date Filed: 07/09/2013



                                       No. 12-31282

       “To constitute prohibited retaliation, an employment action must be
‘materially adverse,’ one that would ‘dissuade[ ] a reasonable worker from
making or supporting a charge of discrimination.’ The purpose of this objective
standard is ‘to separate significant from trivial harms’ and ‘filter out complaints
attacking the ordinary tribulations of the workplace, such as the sporadic use of
abusive language, gender-related jokes, and occasional teasing.’” Stewart v. Miss.
Transp. Comm’n, 586 F.3d 321, 331 (5th Cir. 2009) (alteration in original)
(internal citation omitted) (quoting Burlington N. & S.F.R. Co. v. White, 548 U.S.
53, 68 (2006)). Although “arguably adverse employment actions must be viewed
in context,” McCoy v. City of Shreveport, 492 F.3d 551, 560 (5th Cir. 2007) (per
curiam), “[a]n employee’s decision to report discriminatory behavior cannot
immunize that employee from those petty slights or minor annoyances that often
take place at work and that all employees experience.” White, 548 U.S. at 68. In
other words, “Title VII . . . does not set forth ‘a general civility code for the
American workplace.’” Id (quoting Oncale v. Sundowner Offshore Servs., Inc.,
523 U.S. 75, 80 (1998)).
       Here, even viewed in context,3 the alleged adverse employment actions do
not reach the requisite level of materiality, see Stewart, 586 F.3d at 331, to
qualify as adverse employment actions. Robinson does not identify, and we
could not find, cases in which conduct similar to her alleged grievances has
amounted to an adverse employment action. For example, Robinson’s allegation
that her “coworkers [were] attempting to retaliate against her,” apparently
reduces to the fact that, once she reported the racial epithet, she was subject to
“stares, whispering, [and] employees not be[ing] cordial,” resulting in a “hostile


       3
         Robinson argues that the district court “individualized each [allegedly discriminatory]
event.” However, other than using bullet points to list Robinson’s grievances, there is no
indication that the district court adopted a “piecemeal” approach. Indeed, the district court
primarily relied on the White case, referenced above, which Robinson cites for the proposition
that “[c]ontext matters.”

                                               6
    Case: 12-31282     Document: 00512301137       Page: 7   Date Filed: 07/09/2013



                                   No. 12-31282

work environment.” However, the complained-of conduct—for example, being
reported because one of her earrings was exposed in the operating room—was
not “severe or pervasive enough to create an objectively hostile or abusive work
environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993); see, e.g., Earle
v. Aramark Corp., 247 F. App’x 519, 524 (5th Cir. 2007) (per curiam) (observing
that “disciplinary write-ups” and “micro-managing” are not “materially adverse
employment actions”); Stingley v. Den-Mar, Inc., 347 F. App’x 14, 19 (5th Cir.
2009) (per curiam) (observing that an unsubstantiated “belief that [a co-worker]
maliciously talked about [plaintiff] and caused others to treat her less cordially”
was “insufficient to raise a genuine issue of fact as to whether [plaintiff] suffered
a materially adverse employment action”). Robinson also suggests that OLOL
endangered her safety, and showed indifference to her concerns, by continuing
to allow Wilson on campus. However, Robinson does not explain how this
amounts to an adverse employment action, let alone one that is
material—particularly given that Robinson never interacted with Wilson, and
that OLOL warned Wilson not to enter employee-only areas of the hospital.
Accordingly, because “[t]he allegedly retaliatory incidents of which [Robinson]
complains are either unsupported by the record or so ‘trivial’ that they do not
appear to be the sort of actions that would dissuade a reasonable employee from
reporting discrimination,” Grice v. FMC Techs. Inc, 216 F. App’x 401, 407 (5th
Cir. 2007) (per curiam), the district court did not err in finding that only the
reduction in pay and termination of employment amounted to adverse
employment actions.
C. “there was a causal link between the protected activity and the
adverse employment action”
      Given our discussion above, whether there is a sufficient “causal link”
reduces to whether there is a close enough connection between Robinson’s report



                                         7
    Case: 12-31282     Document: 00512301137       Page: 8   Date Filed: 07/09/2013



                                   No. 12-31282

of the racial epithet (“the protected activity”) and the reduction in Robinson’s pay
and termination of her employment (“the adverse employment action[s]”).
      “Close timing between an employee’s protected activity and an adverse
action against him may provide the ‘causal connection’ required to make out a
prima facie case of retaliation.” Swanson v. Gen. Servs. Admin., 110 F.3d 1180,
1188 (5th Cir. 1997). “However, we have made clear that ‘the mere fact that
some adverse action is taken after an employee engages in some protected
activity will not always be enough for a prima facie case.’” Roberson v. Alltel Info.
Servs., 373 F.3d 647, 655 (5th Cir. 2004) (quoting Swanson, 110 F.3d at 1188
n.3). Indeed, “[t]he cases that accept mere temporal proximity between an
employer's knowledge of protected activity and an adverse employment action
as sufficient evidence of causality to establish a prima facie case uniformly hold
that the temporal proximity must be ‘very close.’” Clark Cnty. Sch. Dist. v.
Breeden, 532 U.S. 268, 273 (2001). This court has observed that “a time lapse
of up to four months has been found sufficient to satisfy the causal connection
for summary judgment purposes,” Evans v. City of Houston, 246 F.3d 344, 354
(5th Cir. 2001) (emphasis added) (internal quotation marks omitted), whereas
a time lapse of five months does not, without additional evidence of retaliation,
establish causation. See Raggs v. Miss. Power & Light Co., 278 F.3d 463, 472
(5th Cir. 2002).
      Here, there is insufficient evidence of a connection between Robinson’s
report of the racial epithet and the reduction in her pay and termination of her
employment to establish the requisite causal link. Almost five months elapsed
between Robinson’s September 16, 2009 report of the racial epithet and her
February 14, 2010 reduction in pay. More than six months elapsed between her
report of the epithet and the March 25, 2010 termination of her employment.
Five and six month gaps, respectively, between a protected activity and an
adverse employment action, are not “very close” for the purpose of establishing

                                         8
    Case: 12-31282      Document: 00512301137       Page: 9   Date Filed: 07/09/2013



                                  No. 12-31282

a causal link, see Evans, 246 F.3d at 354; Raggs, 278 F.3d at 472, and Robinson
did not introduce additional evidence of causation. Accordingly, she did not
establish the requisite causal link.
      In sum, because Robinson has not established a causal link between her
report of the racial epithet and the reduction in her pay and termination of her
employment, the district court correctly found that she did not allege a prima
facie case of retaliation.
D. The Burden-Shifting Analysis
      Even assuming that Robinson established a prima facie case, the district
court did not err in granting summary judgment.
      “If the plaintiff successfully presents a prima facie case, the burden shifts
to the employer to provide a ‘legitimate, non-retaliatory reason for the adverse
employment action.’” Hernandez, 670 F.3d at 657 (quoting Long v. Eastfield
Coll., 88 F.3d 300, 304-05 (5th Cir. 1996)). “If the defendant presents evidence
that supports that it acted properly, the fact-finder must decide whether
retaliation was the but-for cause for the employer’s action.” Id. “[A] plaintiff may
avoid summary judgment on ‘but for’ causation by demonstrating ‘a conflict in
substantial evidence on this ultimate issue.’” Id. at 660 (quoting Long, 88 F.3d
at 308). “Evidence is ‘substantial’ if it is of such quality and weight that
reasonable and fair-minded men in the exercise of impartial judgment might
reach different conclusions.” Long, 88 F.3d at 308 (internal quotation marks
omitted).
      Here, OLOL has proffered legitimate, non-retaliatory reasons for the
adverse employment actions in question, and Robinson has not shown that
retaliation was the but-for cause of the actions.
      First, OLOL explained that it reduced Robinson’s pay because it noticed,
while reviewing its budget, that her pay had not been lowered when, after not
passing her licensing exam, she was reclassified as a “Surgical Tech.” Robinson

                                         9
    Case: 12-31282       Document: 00512301137     Page: 10   Date Filed: 07/09/2013



                                    No. 12-31282

argues that she never was overpaid because an OLOL email indicated that her
pay “was equal to that of another surgical tech.” However, as OLOL observes,
the email states that Robinson was making “the same and more than 2 of
[OLOL’s] most tenured” surgical techs. (Emphasis added.) Further, Robinson’s
argument that OLOL could have discovered the pay discrepancy before February
2010 is speculative, and, given OLOL’s record evidence to the contrary, does not
create a genuine issue of material fact. See, e.g., S.E.C. v. Recile, 10 F.3d 1093,
1097 n.15 (5th Cir. 1993) (per curiam) (observing that a “bald allegation of a
factual dispute is insufficient, in itself, to create a genuine issue of material
fact”).
          Second, OLOL explained that it terminated Robinson because, after
“stat[ing] that she wanted to remain a part of the team,” she acted in an
“inappropriate” and “unprofessional” manner that “was not in keeping” with
OLOL standards. Although Robinson argues that “the District Court erred in
reviewing a transcript and not listening to the tape” of Robinson’s allegedly
inappropriate behavior, she does not challenge the accuracy of the transcript,
only that it does not reflect the tone of her conversation with compliance officer
Boston. Given the facts of this case, a dispute over the tone of this conversation
does not, without more, amount to “substantial evidence” that retaliation was
the “but for” cause of Robinson’s termination. See Long, 88 F.3d at 308.
Accordingly, Robinson did not introduce evidence, substantial or otherwise, to
show that retaliation for reporting the racial epithet was the but-for cause of
OLOL reducing her pay and terminating her employment.
          In sum, even if Robinson established a prima facia case of retaliation,
summary judgment was appropriate because OLOL proffered legitimate, non-
discriminatory reasons for reducing Robinson’s pay and terminating her
employment, and Robinson did not show that retaliation was instead the but-for
cause of these actions.

                                         10
Case: 12-31282   Document: 00512301137    Page: 11   Date Filed: 07/09/2013



                           No. 12-31282

                          IV. Conclusion
  Accordingly, we AFFIRM the district court’s grant of summary judgment.




                                11